Citation Nr: 0011968	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1967.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

The veteran's claim for service connection for a psychiatric 
disability, to include PTSD, is not plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disability, to include PTSD, is not well-grounded.  
38 U.S.C.A. § 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred a 
psychiatric disability, to include PTSD, while in the 
service.  In this regard, he has identified several stressful 
incidents that he claims resulted in PTSD.  As the veteran 
continues to suffer from a psychiatric disability, a 
favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor.  If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a psychiatric 
disability, to include PTSD.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a psychiatric disability, to include 
PTSD, to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  Layno v. Brown 6 Vet. App. 465, 469 
(1994).  Finally, there must be evidence of a nexus between 
the in-service injury or disease and the current disability, 
as shown through medical evidence.  Latham v. Brown, 7 Vet. 
App. 359, 365 (1995).

The veteran's service medical records have been obtained, 
including the report of a June 1965 medical history, the 
report of a June 1965 medical examination, and the report of 
a 1967 separation medical examination.  These  service 
medical records are negative for complaints, findings, 
symptoms, or diagnoses of any psychiatric disability.  

The veteran's service personnel records indicate that he 
served aboard the USS INTREPID and served in a combat zone 
from May 15, 1966, to June 15, 1966; from July 8, 1966, to 
August 10, 1966; from September 1, 1966, to September 23, 
1966; and from October 2, 1966, to October 18, 1966.

Regarding whether the veteran underwent a stressful event in 
service, in a statement received in April 1996 he related 
that in one incident a flight instructor and two students 
were killed in non-battle action.  Another incident involved 
a specific person as having been killed in non-battle action 
on the USS INTREPID.  

During an April 1996 VA examination, the veteran reported 
losing several friends to shipboard accidents.  In one 
incident, thee men died from fumes in the cargo hold.  In 
another incident, a helicopter lost its rotator with three 
crew, and threw one man out with severe facial injuries.    

In another statement received in April 1996, the veteran 
reported that while he was stationed at Corpus Christi on a 
date he was unable to remember, he performed a pre-flight 
inspection of a plane and said it was fine for takeoff.  The 
plane crashed during its flight and the veteran said that 
interviews with crash investigators left him with the 
impression that he had contributed to the accident.  In 
addition, he identified incidents on the USS INTREPID and 
identified the name of at least one person killed.  These 
incidents consisted of poison gas killing men in the cargo 
hold, a man being reported overboard followed by a crash of 
the rescue helicopter, and helping injured soldiers who had 
been evacuated to the USS INTREPID.  

In correspondence dated in May 1999, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) reported that 
the USS INTREPID was the veteran's unit of assignment from 
December 20, 1965 to April 26, 1967.  It was confirmed that, 
in May 1966, three men died as a result of poison gas.  It 
was also confirmed that, in another incident, a man overboard 
was reported, and that a helicopter launched on a rescue 
mission crashed.  It was further verified that of the four 
men on the helicopter, only one survived, and that he had 
been "badly injured."  

Turning to post-service medical evidence, a private June 1993 
progress note regarding treatment of the veteran's lower back 
provides that the veteran reported being unable to even 
consider lying in an MRI machine due to having post-Vietnam 
stress syndrome.  

According to the report of an April 1996 VA examination, the 
veteran reported "being out of touch with reality."  He 
also reported paranoia, panic attacks, problematic sleep, and 
"hyper" with chest pounding.  Regarding PTSD, the veteran 
reported dreams of aircraft crashes and intrusive thoughts, 
both occurring about two to three times a month.  There was 
no avoidance to numbing criteria and his sleep seemed 
adequate.  He denied problems in terms of arousal symptoms of 
anger.  He had no hypervigilence or positive startle.  He did 
feel anxious between panic attacks and felt "stressed all 
the time." 

On objective examination, the veteran was neat and casually 
attired.  Motor function revealed a diminished amount of 
movement, while his mood was flat but not significantly 
depressed or anxious.  Speech and thought were normal except 
for paranoia.  The final Axis I diagnosis was delusional 
disorder, paranoid type; and panic disorder with agoraphobia.  

The examiner summarized that the veteran had a very 
complicated psychiatric history.  The examiner opined that, 
in terms of a definitive diagnosis of PTSD, there was little 
supporting evidence despite significant trauma.  It was 
observed the veteran did have a re-experiencing of trauma, 
but very limited avoidance and numbing type criteria.  It was 
also noted there were no major problems with sleep, 
hypervigilence or startle response.  

VA medical records dated in 1977 and 1978 include a number of 
psychiatric diagnoses.  These include obsessive compulsive 
neurosis, anxiety reaction with phobic features and with 
periodic depression, phobic neurosis with secondary 
depression (provisional diagnosis), anxiety reaction, anxiety 
regarding fire fighting (the veteran's job at that time), 
exaggerated fears and some typical anxiety attacks (of fairly 
short duration), generalized anxious feelings, anxiety 
neurosis, anxiety neurosis with severe phobic reaction, and 
depression.  Regarding etiology, some of the treatment notes 
provide that the veteran's anxiety appeared related to a 
possible job promotion, or to an underlying conflict in his 
marriage and an extra-marital affair in which the veteran was 
involved.  

In October 1990, the veteran reported increasing symptoms of 
depression, losing control and paranoid thoughts, especially 
when under stress. 

Pursuant to the Board's remand, the veteran was provided a VA 
examination in May 1999.  The report of the examination 
provides that the veteran's claims file and medical records 
were reviewed.  The veteran reported that over the prior year 
he had experienced depression, isolation and suicidal 
thoughts.  Subjectively, the veteran's complaints included 
delusions, frequent panic attacks if he left home, especially 
overnight, and intermittent depressed mood.  It was noted 
that the veteran's responses to questions regarding PTSD 
showed that he did not meet the criteria for that diagnosis.  
The results of other psychiatric tests were provided, and the 
final Axis I diagnosis was delusional disorder, persecutory 
type; panic disorder with agoraphobia; and alcohol abuse.  
The examiner summarized that while the veteran's delusions of 
being poisoned was a bizarre symptom, the veteran did not 
portray schizophrenia.  It was concluded his olfactory 
hallucinations were very much connected to his delusions.  

In correspondence received in March 1999, the veteran 
asserted that he could not afford a private psychiatrist and 
did not trust VA psychiatrists.  He described his symptoms as 
including being unable to sleep at night, and finally falling 
asleep around four or five in the morning after drinking 
several beers.

Based on a thorough review of the evidence, the Board finds 
that the veteran has failed to submit a well-grounded claim 
for service connection for a psychiatric disability, to 
include PTSD.  

Regarding the veteran's claim for service connection for 
PTSD, the Board notes that his service and post-service 
medical records fail to reference any clinical finding or 
diagnosis of PTSD.  38 C.F.R. § 3.385 (1999).  The June 1993 
private treatment note only repeats the veteran's own report 
of post-Vietnam stress syndrome.  The private physician did 
not purport to endorse the veteran's opinion.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
hearing loss disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no claim of 
or proof of present hearing loss disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no medical evidence that the veteran currently 
suffers from PTSD, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim for this 
disability, and therefore the appeal based thereon is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because there 
is no current diagnosis of PTSD, the Board does not need to 
address the issue of whether the veteran experienced a 
verified stressor while on active duty.

Regarding the veteran's claim for service connection for a 
psychiatric disability other than PTSD, the Board notes that 
the veteran's service medical records contain no evidence 
related to psychiatric complaints, findings, symptoms, or 
diagnoses.  The veteran's post-service medical records do not 
provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current 
psychiatric diagnoses and his active service.  Ideally, such 
an opinion would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
post-service psychiatric diagnoses were first clinically 
noted approximately one decade after his separation from 
service.  In the absence of demonstration of continuity of 
psychiatric symptomatology, these diagnoses are too remote 
from service to be reasonably related to service.  Because of 
the lack of competent evidence of a relationship in this case 
between the veteran's service and any current psychiatric 
diagnoses, his claim for service connection for a psychiatric 
disability, other than PTSD, is not well-grounded and the 
appeal must be denied.

The Board recognizes the veteran's contentions that he 
currently has PTSD or some other psychiatric disability as a 
result of his active service.  While the veteran is competent 
to describe his observations, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or attribution of etiology.  Id.  
Accordingly, the testimony by the veteran does not constitute 
competent medical evidence that he has PTSD, or that any of 
his currently diagnosed psychiatric disabilities are the 
result of, or related to, his military service.

Because of the lack of competent medical evidence that the 
veteran has PTSD, or linking any of his current psychiatric 
diagnoses to his active duty, his claim is not well-grounded 
and the appeal based thereon is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim for service connection for 
a psychiatric disability, to include PTSD, not having been 
received, the appeal is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

